Citation Nr: 1009601	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 
percent for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

4.  Whether the Veteran submitted a timely notice of 
disagreement regarding a January 2003 denial of service 
connection for PTSD.

5.  Entitlement to an effective date earlier than June 20, 
2008 for the grant of service connection for PTSD.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had Recognized Philippine Guerilla 
and Combination Service from June 15, 1945 to May 5, 1946.  
The Veteran has stated that he was a prisoner of war of the 
Japanese.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2006 and February 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The Veteran and his spouse presented testimony at a Board 
hearing, chaired by the undersigned Veterans Law Judge, at 
the RO in Las Vegas, Nevada, in September 2009.  A transcript 
of the hearing is associated with the claims file.  The 
Veteran submitted additional evidence at the hearing, 
accompanied by a waiver of his right to have that evidence 
initially considered by the agency of original jurisdiction 
(AOJ). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for an earlier effective date for the grant of 
service connection for PTSD was not specifically plead by the 
Veteran.  However, it is necessarily raised by the Board's 
decision regarding the timeliness of his appeal.  
Accordingly, the Board has listed that as an issue on the 
title page.  

The claims for a higher rating for COPD, for a higher initial 
rating for PTSD, and for a TDIU, as well as the claim for an 
effective date earlier than June 20, 2008 for the grant of 
service connection for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2003, the Veteran's claim for service 
connection for PTSD was denied; the Veteran was notified of 
the decision by letter dated January 13, 2003.

2.  A notice of disagreement regarding that decision was 
received from the Veteran on October 7, 2003.


CONCLUSION OF LAW

The Veteran filed a timely notice of disagreement with the 
January 2003 denial of service connection for PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim, the Board 
concludes that all notification and development actions 
needed to fairly adjudicate the claim have been 
accomplished.  

II.  Analysis

As an initial matter, the Board notes that the Veteran 
perfected his appeal as to this issue after service 
connection was granted for PTSD.  While the underlying claim 
for service connection has been granted, there remains an 
unresolved matter, which could impact the effective date for 
the grant.  In other words, had the claim been granted in 
January 2003, the effective date would have been earlier than 
the June 20, 2008 date currently assigned.  Therefore, even 
though service connection has been granted, there remains a 
question of law or fact to be decided by the Board.

An appeal consists of a timely filed notice of disagreement 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  For an appeal to be timely, 
the claimant must file a notice of disagreement within 1 year 
after the RO sends notice of the adverse decision; and a 
substantive appeal must be filed within 60 days of issuance 
of the statement of the case, or within the remainder of the 
1-year period which follows the RO's notice of the adverse 
decision, whichever period ends later.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

Here, a claim for service connection for PTSD was denied in 
January 2003, and the Veteran was notified of the decision on 
January 13, 2003.  In October 2003, the Veteran submitted a 
lengthy letter addressing his various claims.  He enumerated 
the claims for which appeals had been perfected, and did not 
list the claim for service connection for PTSD.  However, on 
page 7 of the letter, he specifically addressed the denial of 
his PTSD claim, specifically identified the January 13, 2003 
denial letter, and stated that he had replied to that letter 
with "forms," which were "not apparently received by VA."  
He then reiterated his claim of entitlement to PTSD and 
explained the reasons for this entitlement.  

While the Veteran did not explicitly state that he intended 
to appeal the January 2003 denial, his intent to contest the 
result of that decision was reasonably clear.  It is of 
interest that the appellant had previously listed the issues 
that he "had" expressed disagreement.  When he reached 
PTSD, he wrote "Another" issue which I would like to 
mention is my application for service connection for PTSD.  
In view of the context of the prior information, it appears 
that his use of the term "another" following the notice of 
disagreement items reflects an intent to add an issue to the 
appeal.  The Board finds that the October 2003 letter itself 
constitutes a valid and timely notice of disagreement with 
the January 2003 rating decision.  


ORDER

The appeal as to the timeliness of the appeal of a January 
2003 denial of service connection for PTSD is granted.  




REMAND

In June 2009, the Veteran submitted a VA Form 21-4138, 
expressing his disagreement with the initial rating assigned 
for PTSD, as well as with the denial of an increased rating 
for COPD.  A statement of the case has not yet been issued 
regarding those claims.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the AOJ to direct that a 
statement of the case be issued.  

As the outcome of the rating claims could potentially impact 
the Veteran's entitlement to a TDIU, that separate claim is 
inextricably intertwined with the rating claims, and 
adjudication of that claim must accordingly be deferred.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation].

In addition, the Board has decided that the Veteran filed a 
timely notice of disagreement with the January 2003 denial of 
service connection for PTSD.  This raises the matter of the 
appropriate effective date for the grant of service 
connection for PTSD.  That matter must be addressed by the 
AOJ in the first instance.  

Accordingly, these matters are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Issue a statement of the case 
pertaining to the claims of entitlement to 
an initial rating in excess of 30 percent 
for PTSD, and entitlement to a disability 
rating in excess of 30 percent for COPD; 
and, in connection therewith, provide the 
Veteran with appropriate notice of his 
appellate rights.  

2.  Adjudicate the matter of entitlement 
to an effective date earlier than June 20, 
2008 for the grant of service connection 
for PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


